PER CURIAM.
Plaintiff appeals a final decree dismissing its fifth amended complaint with prejudice. The sole issue is whether this final complaint stated a cause of action. The trial court in all probability was impelled to extend to the plaintiff every opportunity to state a cause of action because of the allegation that one of the defendants had previously represented plaintiff as his attorney and that the plaintiff reposed great confidence in the said defendant.
It appears from the face of the complaint that there are no facts alleged to substantiate a claim of fraud and that the relief sought was actually in the nature of a deficiency judgment upon a mortgage which had previously been foreclosed. There being no basis alleged for the relief sought, the complaint was properly dismissed.
Affirmed.